DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 23 September 2021, have been entered in full.  Claims 6-9, 11-16, 18, 20-24, are withdrawn from consideration as being drawn to a non-elected invention.  Claim 19 is canceled.  Claims 1 and 17, are amended. New claims 26-29 are added. Claims 1-5, 10, 17, 25-29 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 23 September 2021) was received and complies (comply) with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections
The rejection to claims 1, 10 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as set forth at page 6 of the previous Office Action (23 March 2021), is withdrawn in view of the amendment (23 September 2021).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The basis for this rejection is set forth at pages 7-9 of the previous Office Action (23 March 2021).
Regarding new claims 26-29, the claimed subject matter is still not patent eligible under 35 U.S.C. 101. Claim 27 recites a specific antibody (AF-20), which is still directed to a method of diagnosis using a natural correlation. The AF-20 antibody was known as evidenced by Wands et al. (see below in the 103 rejection).  Claim 29 recites a treatment step, but that treatment step is conditional.  In other words, claim 29 still reads on a method wherein if the level of TFR1 is not found to be increased, the cytotoxic compound is not administered.
Applicant submits that these claims are patent eligible because they include elements that are not well-understood, routine or conventional.  Applicant argues that in the recent April 19, 2018 Memorandum from Deputy Commissioner Robert W. Bahr to the Patent Examining Corps regarding Recent Subject Matter Eligibility Decision Berkheimer v. HP, Inc. (the “Berkheimer memo’’) clarifies that “an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. [S]uch a conclusion must be based upon a factual determination that is supported as discussed in section II] below.” Berkheimer memo, Section II at p. 3. The Berkheimer memo further emphasizes that “a showing that additional elements are obvious under 35 U.S.C. § 103, 
Applicant argues that the Berkheimer memo further specifies that an additional combination of elements “is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: (1) A citation to an express statement in the specification or to a statement made by an applicant that demonstrates the well-understood, routine, conventional nature of the additional elements ...(2) A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional elements ... (3) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements ... (4) A statement that the examiner is taking official notice...” Berkheimer memo, Section II at p. 3-4 (emphasis added).
Applicant maintain that claim 1 includes elements that are not well-understood, routine or conventional. 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
MPEP 2106.07(a) teaches: Formulating a Rejection For Lack of Subject Matter Eligibility,  III.    EVIDENTIARY REQUIREMENTS IN MAKING A § 101 REJECTION
“At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the 
 (C) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. It does not include all items that might otherwise qualify as a "printed publication" as used in 35 U.S.C. 102. Whether something is disclosed in a document that is considered a "printed publication" under 35 U.S.C. 102 is a distinct inquiry from whether something is well-known, routine, conventional activity. A document may be a printed publication but still fail to establish that something it describes is well-understood, routine, conventional activity. See Exergen Corp. v. Kaz USA, 725 Fed. App’x. at 959, 966 (Fed. Cir. 2018) (the single copy of a thesis, written in German and located in a German university library, considered to be a "printed publication" in In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986) "would not suffice to establish that something is 'well-understood, routine, and conventional activity previously engaged in by scientists who work in the field'"). The nature of the publication and the description of the additional elements in the publication would need to demonstrate that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. 112(a). For example, while U.S. patents and published applications are 
MPEP 2106.05(d)   teaches: Well-Understood, Routine, Conventional Activity
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i. Determining the level of a biomarker in blood by any means, Mayo, 
The Examiner notes that in the instant case, one must still consider the following: (1) If the claimed invention recites a judicial exception (Step 2A, Prong one), which is still YES; 
      (2) If the claim recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong two), which is still NO;
      (3) If the claim provides an inventive concept i.e. does the claim recite additional element(s) or a combination of additional elements that amount to significantly more than the judicial exception in the claim (Step 2B), which is still NO. 
Contrary to Applicants’ assertion, using a Western technique to assay the level of a protein using an agent is a well-understood, routine, conventional activity in the life science arts. The Examiner cited Magro et al. Magro et al. teach Type 1 receptor for transferrin (TfR1/CD71) is overexpressed in several malignant tumors. Magro et al. evaluate whether TfR1/CD71 is also differentially expressed in benign versus malignant thyroid tissues.  Magro et al. teach diagnosing malignancy in a subject comprising contacting the subject’s sample with an agent that binds TFR1 and diagnosing the patient with a malignancy when the level of the TFR1 protein in the subject’s sample is increased compared to the normal control. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 17, 25 (and new claims 26, 28 and 29) remain rejected under 35 U.S.C. 102(a1) as being anticipated by Magro et al. (THYROID Volume 21, Number 3, 2011).  The basis for this rejection is set forth at pages 9-12 of the previous Office Action (23 March 2021).
	Applicant argues that claim 1 has been amended to require, in relevant part, “...assaying the level of a human transferrin receptor 1 (TFR1) protein or peptide fragment thereof in a sample from the subject, wherein the TFR1 protein or peptide fragment thereof comprises glycosylation at an aberrant site compared to a wild type TFR1 protein, wherein the assaying comprises contacting the sample with an agent that binds the TFR1 protein or peptide fragment thereof...”.  Applicant argues that this is not disclosed in Magro.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1.  The instant claims are drawn to a method of diagnosing a malignancy in a subject wherein the diagnoses is based on an increase of TFR1 protein level in the patient’s sample compared to a normal control. 
	The Examiner notes that proteins levels can be discern via Western blot assays. Magro et al. teach tissue samples, including benign lesions and follicular-derived carcinomas, from 241 patients and a total of 35 benign and malignant fresh specimens were assayed for TfR1/CD71 expression.  Magro et al. teach that transcription of TfR1/CD71 gene is constitutive in thyroid epithelia, but the mRNA is differently translated in benign and malignant tissues (abstract and page 270-271). Magro et al. teach incubating the sample with an anti-CD71 antibody to detect TFR1 (applies to new claim 26). Magro et al. teach a Western blot revealed higher levels of TfR1/CD71 protein in malignant compared to benign tissues (page 269). Magro et al. teach that the discovery of elevated levels of TfR1/CD71 in most thyroid carcinomas would provide a rationale for the use of anti-TfR1 antibodies for diagnostic purposes in TfR1/CD71-expressing thyroid tumors (Discussion, page 274, 3" full paragraph). Magro et al. teach that as far carcinomas are concerned, TfR1/CD71 overexpression has been documented in colon,  stomach, pancreas, breast, lung, liver, bladder, oral cavity and uterus (page 268, 1st full paragraph)(applies to new claim 28).  Magro et al. teach that the discovery of elevated levels of TfR1/CD71 in most thyroid carcinomas would provide a rationale for the use of radiolabeled transferrin/transferrin analogs and/or anti-TfR1 antibodies for diagnostic 
in vivo target therapy in the treatment of radioiodine refractory carcinomas and anaplastic carcinomas (page 274, right column, 3rd full paragraph-page 275)(applies to new claim 29). 
2.  The Examiner cited Integra Life Sciences 1, Lid. v. Merck KgaA, 50 U.S.P.Q.2d (BNA) 1846, 1850-51 (S.D. Cal. 1999), in the previous Office Action. 
The court in Integra Life Sciences 1, Lid. v. Merck KgaA, 50 U.S.P.Q.2d (BNA) 1846, 1850-51 (S.D. Cal. 1999), held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. The discovery of the mechanism by which the prior art method works does not warrant a new patentable method where the prior art teaches the same method step.
Specifically, in Integra Life Sciences 1, Ltd. v. Merck KgaA, the claims were directed to a method of inhibiting animal cell proliferation comprising contacting the cell with certain RGD peptides. A prior art reference disclosed using the same peptides to interfere with the attachment of rat kidney cells to certain substrates. Finding the claims anticipated by the prior art reference, the district court noted that the experiments conducted by plaintiffs which led to the application for the '621 patent seemed to only have inquired into the results of using the RGD peptides, but failed to alter the general method of using the peptides as disclosed in the Nature article. The court observed that the entire basis of the '621 patent appears to have been founded only upon plaintiffs’ 
The court held: “Regardless of the duration of plaintiffs’ subsequent experiments, the court finds that the manipulative steps described in the '621 Patent are substantially similar, if not identical to, the steps disclosed in the Nature article such that plaintiffs’ subsequent discovery that the same peptides specifically inhibited animal cell proliferation was already inherent in the Nature paper and the Nature paper thus anticipates the ‘621 Patent.
In finding the claim anticipated, the court cited to the Board's holding in Novitski, noting that in that case, "the Board determined that the result of the method Novitski sought to patent (nematode [sic] inhibition) was already inherent in the steps described in a previous patent granted to Dart." The court noted that in Novitski, had Dart taken the manipulative steps described in his patent (inoculating plants with a particular bacteria), and then attempted to measure for the results described by Novitski (nematode inhibition), he would have uncovered it. "Similarly here, if the authors of the Nature publication had taken the additional steps necessary to measure and locate the effects of certain RGD peptides on cell proliferation in a variety of cellular contexts, they would have uncovered it’.
In the instant case, the Margo reference teaches the same process steps for a method of diagnosing a malignancy; assaying the level of TFR1 proteins by using an agent to detect TFR1 levels and diagnosing malignancy when the TFR1 protein level is increased in the subject’s sample compared to a normal control. Margo et al. does not teach a particular property (glycosylation at an aberrant site compared to a wild type TFR1 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
	
NEW CLAIMS REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Magro et al. (THYROID Volume 21, Number 3, 2011) in view of Wands et al. (Reference submitted by Applicant; US Patent 5,703,213; published Dec 30, 1997). 
Magro et al. teach Type 1 receptor for transferrin (TfR1/CD71) is overexpressed in several malignant tumors. Magro et al. teach the aim of the present study was to evaluate whether TfR1/CD71 is also differentially expressed in benign versus malignant thyroid tissues.  Magro et al. teach tissue samples, including benign lesions and follicular-derived carcinomas, from 241 patients and a total of 35 benign and malignant fresh specimens applies to claims 1 and 27). Magro et al. teach that the discovery of elevated levels of TfR1/CD71 in most thyroid carcinomas would provide a rationale for the use of anti-TfR1 antibodies for diagnostic purposes in TfR1/CD71-expressing thyroid tumors (Discussion, page 274, 3" full paragraph). Magro et al. teach that as far carcinomas are concerned, TfR1/CD71 overexpression has been documented in colon, stomach, pancreas, breast, lung, liver, bladder, oral cavity and uterus (page 268, 1st full paragraph).  
	Magro et al. do not teach glycosylation of TFR1 at an aberrant site in a malignant sample compared to wild-type TFR1 protein.  However, the court in Integra Life Sciences 1, Lid. v. Merck KgaA, 50 U.S.P.Q.2d (BNA) 1846, 1850-51 (S.D. Cal. 1999), held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. The discovery of the mechanism by which the prior art method works does not warrant a new patentable method where the prior art teaches the same method step. In the instant case, Magro et al. teach the same active method steps (i.e. contacting a sample with an agent that binds the human TFR1 protein and diagnosing the malignancy in a subject if the level of the TFR1 protein is increased in the subject compared to a normal control). 
	Magro et al. teach contacting the samples with an anti-CD71 antibody to detect TFR1. Magro et al. do not teach contacting the sample with an AF-20 antibody. 
	Wands et al. teach antigens which are associated with carcinoma cells. Wands et al. teach monoclonal antibody AF-20, which is reactive against such antigen. Wands et al. teach methods of using these antibodies. Wands et al. teach in situ, in vivo, and in vitro detection methods capable of determining whether an animal contains an adenocarcinoma cell selected from the group consisting of a colon adenocarcinoma cell, a liver adenocarcinoma cell, and a lung adenocarcinoma cell.  The method comprises contacting tissue of the animal that is suspected of containing the cell with a detectably labeled molecule capable of binding to antigen AF-20 and detecting any of the molecule bound to the antigen (column 1, lines 25-35; column 5, line 50-column 6, line 25 and column 10, lines 32-38). Wands et al. teach the antigen AF-20 is expressed on the surface of a human hepatocarcinoma cell and has also been found to be associated (i.e. to be characteristic or diagnostic of) hepatoma, lung adenocarcinoma or colorectal carcinoma cell (column 7, lines 3-15). Wands et al. teach that levels of antigen expression of tissue can preferably be studied using immunoperoxidase staining and a radioimmunoassay which measures binding of monoclonal antibodies to antigens on cell membranes. Antigens may then be further characterized by Western immunoblotting, metabolic labeling, and immunoprecipitation, etc. (column 7, lines 25-38). Wands et al. teach that AF-20 antibody was found to recognize an antigen of about 180 kDa and that the middle antigen is highly glycosylated (column 28, lines 20-28). Wands et al. teach that AF-20 (applies to claim 27). 
 It would have been obvious for one of ordinary skill in the art before the effective filling date to modify to modify a method for diagnosing a malignancy in a subject comprising assaying the level of a human TFR1 protein from a sample from the subject and contacting the sample with agent (i.e. anti-TFRI antibody) that binds the TFR1 protein and diagnosing the malignancy in the subject if the level of the TFR1 protein is increased compared to a normal control, as taught by Magro et al., by using antibody AF-20, as taught by Wands et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because both references teach a particular antigen that is overexpressed in liver cancer. Magro et al. teach TfR1/CD71 overexpression in liver carcinomas. Wands teach AF-20 is overexpressed in human hepatocarcinoma cells. It would be obvious to employ another antibody such as AF-20, which is taught to recognize an antigen that is associated with a particular carcinoma. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 27 is indefinite because of the recitation, “The method of claim 27, wherein said antibody comprises AF-20”. Claim 27 depends from claim 27. The metes and bounds of this claim cannot be determined. 

Claim Objections
Claim 29 is objected to because of the following informalities: “cytotoxic” is misspelled. Appropriate correction is required.

				Art of Record
The art made of record is considered pertinent to Applicant’s disclosure as it defines the general state of the art. Takahashi et al. (In vivo expression of two novel tumor-associated antigens and their use in immunolocalization of human hepatocellular carcinoma. Hepatology, Vol. 9./No. 4, pages 625-634, 1989).
Takahashi et al. teach antigenic changes on the cell surface of human hepatocytes that distinguish the normal from the transformed phenotype using monoclonal antibodies. Takahashi et al. teach two antigens (XF-8 antigen and AF-20 antigen), recognized by monoclonal antibodies XF-8 and AF-20, that are uniformly present on hepatocellular carcinomas.  Takahashi et al. teach that most if not all tumor cells highly express these antigens. Takahashi et al. teach direct binding of monoclonal antibody AF-20 to tumor 


			Conclusion
		No claims are allowed. 
	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        12/20/2021